Name: Council Regulation (EC) NoÃ 45/2009 of 18Ã December 2008 amending Regulation (EC) NoÃ 1339/2001 extending the effects of Regulation (EC) NoÃ 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  monetary relations;  research and intellectual property;  management;  European construction
 Date Published: nan

 22.1.2009 EN Official Journal of the European Union L 17/4 COUNCIL REGULATION (EC) No 45/2009 of 18 December 2008 amending Regulation (EC) No 1339/2001 extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Central Bank, Whereas: (1) By Regulation (EC) No 1339/2001 (1) the application of Regulation (EC) No 1338/2001 (2) was extended to non-participating Member States as defined in Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (3). (2) Regulation (EC) No 1338/2001 has been amended by Regulation (EC) No 44/2009 (4). However, it is important that the euro should also be protected in those Member States which have not adopted it as their single currency and the necessary steps should be taken to that end, in compliance with the principle of proportionality. (3) Regulation (EC) No 1339/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 1339/2001 shall be replaced by the following: Article 1 The application of Articles 1 to 11 of Regulation (EC) No 1338/2001 as amended by Regulation (EC) No 44/2009 (5) shall be extended to those Member States which have not adopted the euro as their single currency. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ L 181, 4.7.2001, p. 11. (2) OJ L 181, 4.7.2001, p. 6. (3) OJ L 139, 11.5.1998, p. 1. (4) See page 1 of this Official Journal. (5) Council Regulation (EC) No 44/2009 of 18 December 2008 amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 17, 22.1.2009, p. 1).